Jackson, C. J.
1. The uncorroborated testimony of an accomplice is sufficient to convict of a misdemeanor. Code, §3755; 43 Ga., 197'; 51 Id., 397.
2. Where a presentment charged a larceny from the house, in stealing from the courthouse of the county certain property belonging to the county, the venue being laid in Habersham county, and the evidence went to show that the defendant took part in the larceny, and that he was staying in the town where the trial took place (the county site of Habersham county), and in his statement he said that he was in that town, and was there on the night when the crime was done, after supper, and did not leave town during that night, there was sufficient proof of the venue to uphold a conviction.
3. Where the evidence showed the time when a change occurred in the holders of certain county offices, and that the stealing of certain books, papers, etc., was rendered necessary to hide the crimes of the ordinary while in office, and that when his successor went into office, he found the stolen property missing, this was sufficient to fix the time of the commission of the offense, and these occurrances having been within two years prior to the indictment or presentment, a verdict of guilty was not contrary to law or the evidence, on the ground that it *392was not shown that the crime was committed within two years prior to the finding of the presentment.
Barrow & Thomas; C. H. Sutton.; Crane & Jones; E. K. Lumpkin, for plaintiff in error.
W. S. Erwin, solicitor general, by Frank L. Haralson; S. C. Dunlap ; Claud Estes, for the State.
Judgment affirmed.